Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/473,891 filed on February 01, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
4.	Applicant’s election without traverse of claims 1-15, 18-19, 21 with respect to Group I, drawn to an integrated circuit (IC), in the reply filed on 02/01/2021 is acknowledged.
Claims 22-23, drawn to a method of forming an integrated circuit (IC), have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2020.



Close of Prosecution on the Merits
5.	The following claims 1, 8, 9, 10, 18 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application or avoid to indefiniteness, is presented to applicant for consideration:
1. (Currently Amended) An integrated circuit (IC), comprising:
a semiconductor region;
a gate structure at least above the semiconductor region;
a source region adjacent the semiconductor region, the source region including monocrystalline semiconductor material and a top surface;
a drain region adjacent the semiconductor region, the drain region including monocrystalline semiconductor material and a top surface;
a first isolation structure adjacent the source region, the first isolation structure including insulator material and a top surface, wherein the top surface of the first isolation structure is at least 10 nanometers (nm) higher than the top surface of the source region;
a second isolation structure adjacent the source region such that the source region is between the first and second isolation structures, the second isolation structure including insulator material and a top surface, wherein the top surface of the second isolation structure is at least 10 nm higher than the top surface of the source region; and
an amorphous or polycrystalline semiconductor material directly on the first isolation structure, the amorphous or polycrystalline semiconductor material also above semiconductor material included in the source region.
8. (Currently Amended) The IC of claim 1, further comprising an additional insulator material below the first isolation structure such that the first isolation structure is on the additional insulator material, the additional insulator material also below the second isolation structure such that the second isolation structure is also on the additional insulator material, wherein the additional insulator material is different from the insulator material included in the first isolation Docket No.: P109907PCT-USArt Unit 2819structure and the additional insulator material is also different from the insulator material included in the second isolation structure.

9. (Currently Amended) The IC of claim 1, further comprising an another source region adjacent the source region, wherein the first isolation structure is between the source region and the other source region.

10. (Currently Amended) The IC of claim 1, wherein the first and second isolation structures, each includes at least one of silicon, oxygen, nitrogen, carbon, hafnium, tantalum, and zirconium.

18. (Currently Amended) An integrated circuit (IC), comprising:
a non-planar semiconductor region;
a gate structure at least on top and sides of the non-planar semiconductor region;

a drain region adjacent the non-planar semiconductor region, the drain region including monocrystalline semiconductor material and a top surface;
a first fin adjacent the source region, the first fin including insulator material and a top surface, wherein the top surface of the first fin is at least 10 nanometers (nm) higher than the top surface of the source region; and
a second fin distinct from the first fin and adjacent the source region such that the source region is between the first and second fins, the second fin including insulator material and a top surface, wherein the top surface of the second fin is at least 10 nm higher than the top surface of the source region.

6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
7.	Claims 1-15, 18-19, 21 are considered to be allowable.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an integrated circuit (IC):
....
wherein the top surface of the first isolation structure is at least 10 nanometers (nm) higher than the top surface of the source region;
...., wherein the top surface of the second isolation structure is at least 10 nm higher than the top surface of the source region;

9.	The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an integrated circuit (IC):
....
wherein the top surface of the first fin is at least 10 nanometers (nm) higher than the top surface of the source region; and
...., wherein the top surface of the second fin is at least 10 nm higher than the top surface of the source region;

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819